                   Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 1 of 11



 1   Dale M. Cendali (S.B.N. 1969070)
     dale.cendali@kirkland.com
 2   Joshua L. Simmons (pro hac vice forthcoming)
     joshua.simmons@kirkland.com
 3   Ari Lipsitz (pro hac vice forthcoming)
     ari.lipsitz@kirkland.com
 4   KIRKLAND & ELLIS LLP
     601 Lexington Avenue
 5   New York, NY 10022
     United States
 6   Telephone: +1 212 446 4800
     Facsimile: +1 212 446 4900
 7
     Diana M. Torres (S.B.N. 162284)
 8   diana.torres@kirkland.com
     KIRKLAND & ELLIS LLP
 9   2049 Century Park East
     Los Angeles, CA 90067
10   United States
     Telephone: +1 310 552 4200
11   Facsimile: +1 310 552 5900
12   Attorneys for Plaintiffs
13                                   UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15   TAKE-TWO INTERACTIVE SOFTWARE,                  ) CASE NO.: 3:20-CV-4441
     INC. and 2K GAMES, INC.                         )
16                                                   )
                                                     )
17                  Plaintiffs,                      ) COMPLAINT FOR DECLARATORY
                                                     ) JUDGMENT
18          v.                                       )
                                                     )
19   BRANDON SIMS,                                   )
                                                     )
20                  Defendant.                       )
21

22           Plaintiffs Take-Two Interactive Software, Inc. (“Take-Two Interactive”) and 2K Games, Inc.

23   (“2K Games”) (collectively, “Take-Two”), by and through their attorneys, Kirkland & Ellis LLP, for

24   their Complaint, hereby allege against Defendant Brandon Sims (“Sims” or “Defendant”) as follows:

25                                        NATURE OF THE ACTION

26           1.      Take-Two has been forced to bring this declaratory judgment action to clear the cloud

27   that Defendant has created over Take-Two’s well-known basketball simulation video game, NBA 2K19.

28   As discussed in detail below, in NBA 2K19, users can explore the game’s fictional narrative and play

      COMPLAINT FOR DECLARATORY                           1                          CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 2 of 11



 1   virtual basketball against a variety of opponents, including real-world basketball players. The game also
 2   allows them to create and customize their fictional players, including by unlocking and using a variety
 3   of celebratory, pre-programmed dances that trigger when players score points on the basketball court.
 4   As a result, just as a basketball player in the real world might celebrate with a dance after making a
 5   basket, in NBA 2K19, users can cause their basketball players to celebrate in various ways. One such
 6   celebratory dance is an eight-second animation consisting of the basketball player hopping sideways on
 7   straight legs (one on the ground and one in the air), while raising his arms to eye level in the direction
 8   away from the hop, then repeating the movement on the other foot (the “Take-Two Dance Step”).
 9          2.      Seeking undeserved fees from Take-Two, Defendant has claimed in multiple letters that
10   the Take-Two Dance Step infringes his alleged copyrights in an 82-second choreographic work called
11   “Crank That Dance,” which features three dancers performing a variety of dance steps while changing
12   formations throughout. Defendant, however, appears to be basing his claim on just one, individual
13   dance step, in which the three dancers in close quarters stand in a straddle position with their legs bent as
14   if riding a motorcycle, with their arms at chest level, pumping their hands like they are cranking the
15   throttle of the motorcycle (the “Sims Dance Step”).
16          3.      The central failure of Defendant’s claim is that no one can own a dance step. This is a
17   critical tenet of copyright law. Dance steps are building blocks used to create choreographic works, not
18   choreographic works themselves. Like colors and geometric shapes (neither of which is protectable on
19   its own), dance steps must be free for anyone to use to create their own dances. Thus, the distinction
20   between individual dance steps and choreographic works is an important feature of copyright law’s
21   accommodation of the First Amendment’s free speech guarantee.
22          4.      For that reason, Congress and the Copyright Office are clear that dance steps are not
23   protected by copyright law. As Take-Two will show in the course of this lawsuit, although Congress
24   extended copyright protection to choreographic works, it specifically excluded “simple routines” from
25   that definition. Thus, as the Copyright Office has explained in its Compendium of U.S. Copyright Office
26   Practices—the Copyright Office’s substantive manual for its staff on the contours of copyright law and
27   Copyright Office policies—although a “composition and arrangement of ‘a related series of dance
28   movements and patterns organized into a coherent whole’” may be copyrightable as a choreographic

      COMPLAINT FOR DECLARATORY                             2                           CASE NO. 3:20-CV-4441
      JUDGMENT
                   Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 3 of 11



 1   work, Compendium § 805.1, “[i]ndividual movements or dance steps by themselves are not
 2   copyrightable.” Id. § 805.5(A). As the Sims Dance Step is nothing more than an individual dance step,
 3   it is not protectable.
 4           5.      In addition to being an unprotectable dance step, Defendant cannot claim copyright
 5   protection in the Sims Dance Step because, upon information and belief, it was not independently
 6   created, as is required to be copyrightable. Instead, Defendant copied his dance step from a prior social
 7   dance known as the “crank”—it is so named because it resembles riding and cranking the throttle of a
 8   motorcycle. The song on which Defendant’s “Crank That Dance” routine is based, Soulja Boy’s “Crank
 9   That (Soulja Boy),” references this preexisting social dance in its title and lyrics. Defendant appears to
10   have copied the “crank” in creating the “Crank That Dance.”
11           6.      In any case, as shown below and in the attached videos, the Sims Dance Step and the
12   Take-Two Dance Step are different. For example, the Sims Dance Step is performed by three dancers
13   with their legs bent in a straddle stance, mimicking riding a motorcycle. By contrast, the Take-Two
14   Dance Step is performed by a single celebrating basketball player with straight legs, one of which is on
15   the ground and the other raised in the air. Likewise, the arms in the dance steps are different. In the
16   Sims Dance Step, they are tightly curled at chest level to simulate holding handlebars, whereas the arms
17   in the Take-Two Dance Step are outstretched at or above the head. Finally, whereas the Sims Dance
18   Step’s dancers bounce in place or slightly backward simulating the acceleration of the throttle, the Take-
19   Two Dance Step’s basketball player makes large, fluid lateral motions to the side.
20                   The Sims Dance Step                               The Take-Two Dance Step
21

22

23

24

25

26

27

28

      COMPLAINT FOR DECLARATORY                            3                           CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 4 of 11



 1

 2

 3

 4

 5

 6

 7

 8          7.      Take-Two explained the foregoing to Defendant, but he has persisted in his meritless
 9   position and continues to demand money. As a result of Defendant’s intransigence, Take-Two had no
10   choice but to seek an order from this Court declaring that the Take-Two Dance Step does not infringe
11   any copyrights held by Defendant. Moreover, to deter such unreasonable claims in the future, Take-
12   Two seeks its attorneys’ fees in bringing this lawsuit.
13                                                THE PARTIES
14          8.      Plaintiff Take-Two Interactive Software, Inc. is a Delaware corporation with its principal
15   place of business located in New York. It is a multinational publisher, developer, and distributor of
16   video games and video game peripherals.
17          9.      Plaintiff 2K Games, Inc. is a wholly-owned subsidiary of Take-Two Interactive Software,
18   Inc. It is a Delaware corporation with its principal place of business located in this District, and an
19   address in Novato, California.
20          10.     Upon information and belief, Defendant Brandon Sims is an individual residing in
21   Lithonia, Georgia. He has recorded music and performed under the name “Lil Playboii.”
22                                        JURISDICTION AND VENUE
23          11.     This is an action arising under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and
24   2202, and the Copyright Act, 17 U.S.C. §§ 101 et seq.
25          12.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 2201 and 2202 because
26   there is a substantial and concrete controversy between the parties of sufficient immediacy that warrants
27   a declaratory judgment. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and
28   1338 because this matter involves an action arising under the Copyright Act.

      COMPLAINT FOR DECLARATORY                             4                           CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 5 of 11



 1          13.     This Court has personal jurisdiction over Defendant and venue is proper in this District
 2   because, upon information and belief, Defendant has the minimum contacts required to warrant this
 3   Court’s exercise of jurisdiction. Specifically, Defendant has directed his activities and performed
 4   actions within this District, thereby invoking the benefits and protections of its laws.
 5          14.     Of particular relevance to this litigation, Defendant has asserted that he was a dancer for
 6   well-known rapper Soulja Boy, on whose “Crank That (Soulja Boy)” song Defendant’s alleged dance is
 7   based. Upon information and belief, in that role, Defendant traveled to this District and performed the
 8   Sims Dance Step at the then-named Oracle Arena as part of Soulja Boy’s concert tour. Defendant also
 9   sent his letter asserting infringement to Take-Two’s employees in this District, which serves as further
10   evidence that Defendant has the contacts within this District necessary to support jurisdiction. Further,
11   Take-Two anticipates that discovery will reveal additional connections to this District arising out of or
12   related to Defendant’s copyright claim. As a result, it is reasonable for this Court to exercise jurisdiction
13   over Defendant.
14                                                ALLEGATIONS
15   PLAINTIFFS AND THEIR NBA 2K VIDEO GAME SERIES
16          15.     NBA 2K19 was released in the United States on September 11, 2018 for PC, Nintendo
17   Switch, PlayStation 4, and Xbox One.
18          16.     NBA 2K19 is a creative work, reflecting creative choices in, among other things, its
19   characters, setting, plot, graphics, animations, music, dialogue, and other expressive elements.
20          17.     NBA 2K19 is a basketball simulation game. The twentieth installment of the popular
21   NBA 2K series, NBA 2K19 realistically depicts over 400 real-life professional basketball players from
22   the NBA. Within the game, a user can play virtual basketball, either solo or against other players. The
23   game features numerous realistic elements, including cheer squads, mascots, the sound of sneakers
24   squeaking on the court, crowd interactions, announcers and sportscasters—everything to evoke the feel
25   of a real-life professional basketball game. In addition to the virtual basketball gameplay, users can
26   customize fictional players in appearance, skills, clothing, and personality.
27

28

      COMPLAINT FOR DECLARATORY                             5                           CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 6 of 11



 1          18.     Moreover, users can select celebratory dances for players to perform when they score
 2   points in a game, as real-life basketball players often do. These dances are short animations that can be
 3   used with any player.
 4          19.     The Take-Two Dance Step, which is titled “Soul Jah Boi” in the game, is just one of
 5   these dances, and consists of eight seconds of pre-programmed animation. When a user performs it, for
 6   eight seconds, his or her basketball player makes a lateral motion to the side four
 7   times. One leg is straight on the ground, while the other leg is outstretched. Both
 8   arms are held in the air in front of the head. A true and correct copy of a gameplay
 9   capture video for the Take-Two Dance Step is attached hereto as Exhibit 1, a
10   screenshot from which is depicted at right.
11   DEFENDANT AND HIS DANCE STEP
12          20.     Upon information and belief, Defendant is a rapper in Atlanta, Georgia. Under the name
13   “Lil Playboii,” Defendant formed the group Cash Camp with his brother, Trenton James (aka “Yella
14   Boy Trent”).
15          21.     On April 19, 2011, Defendant received a registration from the Copyright Office for a
16   work titled “Crank That Dance.” To register the work, Defendant deposited with the Copyright Office
17   an 82-second recording of him, Mr. James, and another individual performing a routine in sync with the
18   “Crank That (Soulja Boy)” song. The recording features the three dancers performing a variety of
19   different moves in sequence—often with the dancer in the center performing a move distinct from the
20   dancers on the left and right—as the screenshots below show.
21

22

23

24

25

26

27

28

      COMPLAINT FOR DECLARATORY                            6                           CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 7 of 11



 1

 2

 3

 4

 5

 6

 7

 8   A true and correct copy of the deposit copy is attached hereto as Exhibit 2.

 9          22.     The Copyright Office granted a registration for the entire routine. That registration,

10   however, does not extend to the individual dance steps independent of

11   the work as a whole. Yet, Defendant’s copyright infringement claim

12   appears to be based on only the Sims Dance Step, one step in the longer

13   work, which is performed at 0:05 in the deposit copy. A screenshot of

14   the Sims Dance Step appears at right.

15          23.     The Sims Dance Step takes roughly one second to perform. The three dancers are shown

16   close together, with tightly packed arms bent at the elbows. Each dancer’s legs are bent in a straddle

17   stance. The dancer’s arms are curled near the chest, and pump vigorously to evoke “cranking” the

18   throttle on a motorcycle as the dancer bounces backward.

19          24.     Other variations of the Sims Dance Step appear later in the recording at 0:18, 0:31, and

20   1:13. They also feature a series of short bounces backwards, rotating fists, and pumping elbows to

21   evoke revving a motorcycle.

22          25.     Upon information and belief, Defendant did not create the Sims Dance Step. Instead, he

23   copied it from a preexisting social dance known as the “crank.”

24          26.     “Cranking” was popular in the Southern hip-hop scene in the mid-2000s, and originally

25   was popularized in the 2006 music video for the song “It’s Goin’ Down” by the Atlanta rapper, Yung

26   Joc. A true and correct copy of Mr. Joc’s music video is attached hereto as Exhibit 3.

27

28

      COMPLAINT FOR DECLARATORY                           7                           CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 8 of 11



 1          27.     As shown at right and throughout Mr. Joc’s video, Mr. Joc and groups of friends perform
 2   the “crank,” leaning back, holding out their arms in front of their
 3   chests, and bending their elbows slightly as if they are grabbing onto
 4   handlebars. Mr. Joc and his friends curl their fists in a rotating
 5   motion as they bounce back and forth on their back foot, to evoke
 6   rhythmically the acceleration from revving the throttle.
 7   THE SIMS DANCE STEP IS NOT COPYRIGHTABLE
 8          28.     As mentioned above, Defendant’s registration for the 82-second “Crank That Dance”
 9   does not mean that the Sims Dance Step is protected by copyright law. It is not for three reasons.
10          29.     First, the Sims Dance Step was not independently created. Instead, upon information and
11   belief, Defendant copied it from the preexisting social dance, the “crank.” As the Sims Dance Step was
12   not original to Defendant, he holds no copyright in it.
13          30.     Second, as discussed above, the individual dance steps that make up a choreographic
14   work are not individually copyrightable. In enacting the Copyright Act, Congress explicitly stated that
15   “simple routines” are not choreographic works and are not copyrightable subject matter. H.R. Rep. 94-
16   1476, at 53–54. Moreover, the Copyright Office has explained that choreography is the “composition
17   and arrangement of ‘a related series of dance movements and patterns organized into a coherent
18   whole.’” Compendium § 805.4(A). By contrast, “[i]ndividual movements or dance steps by themselves
19   are not copyrightable,” nor are “short dance routines consisting of only a few movements or steps with
20   minor linear or spatial variations.” Id. § 805.5(A). The Sims Dance Step is an unprotectable individual
21   dance step, and based on the Copyright Office’s Compendium, the Office would not have registered the
22   Sims Dance Step alone. Indeed, to allow protection over an individual building block of choreographic
23   expression would prevent anyone else from using it, thus chilling creativity and hampering free speech.
24          31.     Third, the Sims Dance Step is an unprotectable idea. Defendant cannot own the idea of
25   extending the arms across the body while leaning back. Nor can Defendant own the idea of rotating fists
26   in order to evoke the throttle of a motorcycle.
27          32.     After filtering out the copied expression, unoriginal building blocks, and unprotectable
28   ideas, there are no protectable elements of the Sims Dance Step to compare to NBA 2K19.

      COMPLAINT FOR DECLARATORY                             8                        CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 9 of 11



 1   THE WORKS ARE DIFFERENT, AND SO ARE THE DANCE STEPS
 2          33.     Even if the works were compared, there is no similarity. The work that Defendant
 3   deposited with the Copyright Office is an 82-second routine of many dance steps performed by three
 4   dancers in a line to the song “Crank That (Soulja Boy).” This routine is not present in NBA 2K19, nor
 5   does Defendant assert that it is. “Crank That (Soulja Boy)” is not even on NBA 2K19’s soundtrack.
 6          34.     Even comparing the Sims Dance Step and the Take-Two Dance Step, they are different.
 7          35.     As an initial matter, the Sims Dance Step is performed by three dancers closely packed
 8   together, but the Take-Two Dance Step is performed by one basketball player.
 9          36.     Further, the movements are distinct. The Sims Dance Step is performed with bent legs in
10   a straddle stance, as if sitting on a motorcycle, bouncing either in place or backwards, with the arms
11   close to the chest, and the hands pumping as if revving a throttle. By contrast, the Take-Two Dance
12   Step is performed with one straight leg making large, lateral movements to the side, and the other
13   straight leg extended in the air, while the arms are fully extended and raised to eye level.
14                  The Sims Dance Step                                The Take-Two Dance Step
15

16

17

18

19

20

21   THERE IS AN ACTUAL CONTROVERSY BETWEEN THE PARTIES
22          37.     On April 2, 2020, Defendant’s counsel sent Take-Two a letter (the “April 2 Letter”),
23   asserting that Take-Two had infringed Defendant’s copyrights and that Take-Two needed to pay
24   Defendant an unidentified amount of money.
25          38.     On May 21, 2020, Take-Two (through outside counsel) responded (the “May 21
26   Response Letter”), explaining in detail that Defendant’s infringement claim is without merit.
27

28

      COMPLAINT FOR DECLARATORY                             9                           CASE NO. 3:20-CV-4441
      JUDGMENT
                     Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 10 of 11



 1             39.     On June 15, 2020, Defendant’s counsel nevertheless sent another letter, reiterating
 2   Defendant’s claim that Take-Two’s use was infringing and demanding that Take-Two obtain a license
 3   from Defendant.
 4             40.     Defendant’s letters have given rise to uncertainty and controversy with respect to Take-
 5   Two’s ongoing right to offer the Take-Two Dance Step in NBA 2K19. Thus, Take-Two seeks to resolve
 6   this dispute as promptly as possible so that it can focus on creating innovative video games that entertain
 7   players without the threat of Defendant’s infringement allegations.
 8             41.     To resolve the claims raised by Defendant and to afford relief from the uncertainty and
 9   controversy caused by Defendant’s actions, Take-Two is entitled to a declaratory judgment that NBA
10   2K19 does not infringe any copyright that Defendant may own.
11             42.     Defendant’s assertion that Take-Two has infringed his copyrights adversely affects Take-
12   Two. Unless resolved by the Court, the uncertainty and controversy between the parties will continue to
13   harm Take-Two.
14                                            CLAIM FOR RELIEF
                                                   COUNT I
15                           (Declaratory Judgment of Non-Infringement of Copyright)
16             43.     Take-Two repeats and realleges each and every allegation above as if fully set forth
17   herein.
18             44.     Defendant claims to own the copyright for the “Crank That Dance,” and alleges that NBA
19   2K19 infringes his copyright thereto by offering the Take-Two Dance Step.
20             45.     The Take-Two Dance Step does not infringe Defendant’s claimed copyrights because,
21   among other things, Defendant copied the Sims Dance Step from the preexisting “crank” social dance,
22   and the two dance steps are not substantially similar as a matter of law.
23             46.     Because Defendant has threatened Take-Two with an infringement claim over the Take-
24   Two Dance Step, and because a declaration by this Court that NBA 2K19 does not infringe Defendant’s
25   alleged copyright in the “Crank That Dance” will allow the continued distribution of NBA 2K19 with the
26   Take-Two Dance Step to continue without disruption and fear of litigation, Take-Two is entitled to a
27   declaratory judgment of non-infringement.
28

      COMPLAINT FOR DECLARATORY                             10                          CASE NO. 3:20-CV-4441
      JUDGMENT
                  Case 3:20-cv-04441 Document 1 Filed 07/02/20 Page 11 of 11



 1                                           PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs Take-Two Interactive and 2K Games respectfully request judgment
 3   against Defendant Sims as follows:
 4          47.     Find and declare that NBA 2K19 does not infringe any copyrights held by Defendant;
 5          48.     Award Take-Two costs and distributions in this action, including reasonable attorney’s
 6   fees pursuant to 17 U.S.C. § 505; and
 7          49.     Grant such other, further, and different relief as the Court deems just and proper.
 8                                     DEMAND FOR TRIAL BY JURY
 9          Take-Two demands trial by jury on all issues so triable in this action.
10

11    DATED: July 2, 2020                           Respectfully submitted,
12                                                  /s/ Dale M. Cendali
                                                    Dale M. Cendali (S.B.N. 1969070)
13                                                  dale.cendali@kirkland.com
                                                    Joshua L. Simmons (pro hac vice forthcoming)
14                                                  joshua.simmons@kirkland.com
                                                    Ari Lipsitz (pro hac vice forthcoming)
15                                                  ari.lipsitz@kirkland.com
                                                    KIRKLAND & ELLIS LLP
16                                                  601 Lexington Avenue
                                                    New York, NY 10022
17                                                  Telephone: +1 212 446 4800
                                                    Facsimile: +1 212 446 4900
18
                                                    Diana M. Torres (S.B.N. 162284)
19                                                  diana.torres@kirkland.com
                                                    KIRKLAND & ELLIS LLP
20                                                  2049 Century Park East
                                                    Los Angeles, CA 90067
21                                                  United States
                                                    Telephone: +1 310 552 4200
22                                                  Facsimile: +1 310 552 5900
23                                                  Attorneys for Plaintiffs
24

25

26

27

28

      COMPLAINT FOR DECLARATORY                           11                          CASE NO. 3:20-CV-4441
      JUDGMENT
